Title: To Thomas Jefferson from Thomas Mann Randolph, 22 November 1795
From: Randolph, Thomas Mann
To: Jefferson, Thomas


Extract of a letter dated Richmd. Nov. 22. 1795.
‘Mann Page’s motion for a resolution approving the conduct of the minority in the national senate was warmly agitated three whole days, Wednesday, Thursd. and Friday. It was much less ably defended than opposed. John Marshal it was once apprehended would make a great number of converts by an argument which cannot be considered in any other light than an uncandid artifice to prevent what would be a virtual censure of the President’s conduct. He maintained that the treaty in all it’s commercial parts was still under the power of the H. of R. He contended that it was more in the spirit of the constitution for it to be rendered nugatory after it received the sanction of the P. and S. by the H. of R. refusing it their support, than for it’s existence to be prevented, for it to be stifled in embryo by their declaring upon application from the P. to know their sentiments before he had given it his signature, that they would withhold that support. He compared the relation of the Executive to the Legislative department to that between the states and the  Congress under the old confederation. The old Congress might have given up the right of laying discriminating duties in favor of any nation by treaty: it would never have thought of taking before hand the assent of each state thereto. Yet no one would have pretended to deny the power of the states to lay such. This doctrine, I believe, is all that is original in his argument. The sophisms of Camillus, and the nice distinctions of the Examiner made up the rest. It is clear that it was brought forward for the purpose of gaining over the unwary and the wavering. It has never been admitted by the writers in favor of the treaty to the Northward. It’s author was disappointed however. Upon a division the vote stood 100. to 50. After the question Charles Lee brought forward a motion of compliment to the P. It was of most uncommon length, which was undoubtedly intended to puzzle: and the word ‘wisdom’ in expressing the confidence of the house in the P. was so artfully introduced that if the fraudulent design had not been detected in time, the vote of the house, as to it’s effect upon the P. would have been entirely done away. A resolution so worded as to acquit the P. of all evil intention, but at the same time silently censuring his error, was passed by a majority of 33. 89 to 56.
Some of the warmest of the victorious party talk of bringing forward a motion for a vote of applause to S. T. Mason. But the more moderate say their triumph is sufficient, and it is supposed this will be dropped.’
